United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.S., widow of G.A, Appellant
and
DEPARTMENT OF LABOR, OCCUPATIONAL
SAFETY & HEALTH ADMINISTRATION,
Denver, CO Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-373
Issued: November 4, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 13, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated August 30, 2007 denying the employee’s claim
for compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether the employee sustained colon cancer or a respiratory condition
causally related to his federal employment.
FACTUAL HISTORY
On January 27, 2005 the employee, a 45-year-old safety specialist, filed an occupational
disease claim alleging that he sustained colon cancer causally related to his federal employment.
In an accompanying statement, he reported that on March 2, 2001 he inspected a medical wastetreatment facility where he was exposed to chemical fumes and developed mouth lesions and had

gastrointestinal bleeding. The employee also stated that during the week of Thanksgiving 2001
he worked at the World Trade Center (WTC), where he was exposed to carcinogens and
developed additional gastrointestinal bleeding.1 In a June 25, 2005 statement, he alleged that he
was exposed to high levels of asbestos while working at the WTC site. The employee began to
experience rectal bleeding in the spring of 2001, but an August 15, 2001 colonoscopy was
negative. He submitted an Environmental Protection Agency (EPA) documents regarding
asbestos sampling data for the WTC.
With respect to the medical evidence, the employee provided a hospital discharge report
dated January 21, 2005, which diagnosed colon cancer based on a computerized tomography
scan. In an undated report received by the Office on March 15, 2005, Dr. Daniel Teitelbaum, a
toxicologist, noted that the employee had performed inspections of facilities with toxic materials
and had been at the WTC after September 11, 2001. He stated that it was recognized that colon
cancer was increased in individuals with exposure to asbestos. Dr. Teitelbaum opined that it
“seems reasonable to me that there is a significant likelihood that asbestos exposure at the WTC
site had a promotional influence on what may have been a latent colon cancer.” By report dated
May 25, 2005, Dr. Christopher Gonzalez stated that based on his review of medical records, the
employee’s colon cancer was Stage 1 as of November 2001.
The Office prepared a statement of accepted facts and referred the employee for second
opinion examinations.
In a report dated September 12, 2005, Dr. Nuray Bilir, a
gastroenterologist, provided a history and results on examination. He indicated that the
employee had an early presentation of colon cancer and asbestos had been found to be associated
with an increased risk of colon cancer. Dr. Bilir opined asbestos “might have contributed to his
colon cancer formation.” In a report dated November 15, 2005, he stated that, while the medical
literature did not show direct evidence of a cause and effect relationship, there was enough
evidence to raise a suspicion of causal relationship and it could not be ruled out in the
employee’s case. In a December 9, 2005 report, Dr. Bilir stated that it was “with reasonable
medical probability that the claimant’s work-related asbestos exposure contributed to the
claimant’s colon cancer.”
The employee was also seen for second opinion examination by Dr. Scott Phillips, a
toxicologist. In a report dated October 10, 2005, Dr. Phillips provided a history and results on
examination. Based on his review of medical records and scientific literature, there was no
evidence to support causation of asbestos with the employee’s adenocarcinoma of the colon.
Dr. Phillips stated that, although the epidemiologic studies suggested a slightly positive
relationship between colon cancer and asbestos overall, there were other studies that did not
support such an association. He concluded, “On the long latency associated with solid tumors it
would be extraordinarily unlikely for this tumor to have appeared in such a short time period
following exposure. Furthermore, in studying the scientific literature there is no evidence to
support asbestos as a promot[e]r of adenocarcinoma of the colon or of a progresser for
adenocarcinoma of the colon.”
1

Appellant had filed a CA-2 form on June 25, 2002 alleging a respiratory condition causally related to the
February 21, 2001 inspection and exposure at the WTC site from November 19 to 23, 2001. This OWCP File No.
xxxxxx021, is a subsidiary file of the current case file on appeal.

2

The Office referred the employee for an additional second opinion examination by
Dr. Jan Gray, an oncologist. With respect to a colonoscopy in August 2001, Dr. Gray noted that
given the size of the current size of the tumor it would have been too small for detection in 2001.
He stated that there was “no mainline cancer literature” to support causal relationship between
asbestos and colon cancer. Dr Gray further opined “the exposure to various inhalants required
by his job is not related to the onset of carcinoma of the colon. Unfortunately, he has eventually
terminal metastatic carcinoma of the colon; however, it is unrelated to environmental exposures
as best one can determine. I find no evidence to support that association.” In a February 16,
2006 report, he stated that he had reviewed additional medical evidence and his opinion
remained unchanged.
By decision dated March 8, 2006, the Office denied the claim for compensation. It stated
that the weight of the medical evidence was represented by Dr. Gray.
The employee requested a hearing before an Office hearing representative, which was
held on November 6, 2006. Additional medical evidence was submitted. In a report dated
October 12, 2006, Dr. Richard Martin, a pulmonologist, stated that lung function testing had
shown a decrease in forced vital capacity (FVC) and forced expiratory volume in one second
(FEV1) after WTC exposure. He opined that the exposure had affected lung function. With
respect to colon cancer, Dr. Martin opined that hazardous exposure had compromised the
employee’s immune system, allowing cancer cells to rapidly expand.
In a report dated October 30, 2006, Dr. Andras Korenyi-Both, a pathologist, stated that
the employee developed Al Eskan disease after exposure to toxic dust at the WTC site. He
opined that the Al Eskan disease promoted his metastatic cancer. In a report dated November 2,
2006, Dr. Teitelbaum discussed both respiratory conditions and colon cancer. He stated that
there was little doubt that workers employed in the clean up of the WTC site were exposed to a
complex mixture that was likely to cause respiratory problems. Dr. Teitelbaum opined that the
employee developed occupational asthma as a result of his employment exposure. With respect
to colon cancer, he stated that cancer was a multi-stage disorder. Dr. Teitelbaum noted that most
researchers believe that asbestos functions as a promoter rather than as a genotoxic material and
if the employee had already developed some of the precursor steps toward a colon malignancy
prior to his work at the WTC, exposure to the aerosol and the particles such as asbestos,
chromium, cadmium and vanadium, would more probably than not have contributed to the
promotion of his colon cancer.
By decision dated January 19, 2007, the Office hearing representative set aside the
March 8, 2006 decision. The hearing representative found a conflict in medical opinion arose
between second opinions physicians Dr. Gray and Dr. Phillips and the attending physicians,
Drs. Teitelbaum, Korenyi-Both and Martin, regarding the causal relationship of colon cancer or a
respiratory condition with the federal employment exposures.
The Office referred appellant, a statement of accepted facts and medical records, to
Dr. Thomas Beller, a pulmonologist, and Dr. Michael Perry, an oncologist. In a report dated
August 21, 2007, Dr. Beller stated that he had reviewed the medical file and the statement of
accepted facts. He noted the employee’s exposure at the waste treatment plant and the WTC site,
finding that asbestos exposure required a lengthy exposure of months or years before the

3

occurrence of respiratory disease. Dr. Beller also reported that, while asbestos exposure can
cause respiratory problems, it does not cause asthma or obstructive pulmonary disease. He stated
that the decrease in lung function was not clinically significant. Dr. Beller concluded that the
employee did not have any diagnosed condition causally related to his federal employment
exposures .
In a report dated August 28, 2007, Dr. Perry also reviewed the relevant evidence. He
stated:
“Given the growth rate of colon cancers (about 90 [to] 100 days) and his 6
[centimeters] tumor at diagnosis it is unlikely that he had a visible tumor that was
missed on the colonoscopy of 2001. While there is an interaction between
mutagen exposure and genetic constitution at this time we cannot tell whether his
exposures contributed in any way to the development of his colon cancer. He did
have a positive family history in his grandfather with polyps found in his father. I
am unaware of any textbook of oncology that considered asbestos, for example, as
a carcinogen for the development of colorectal cancer.”
Dr. Perry was also asked to discuss whether employee had a compromised immune
system. He opined that there was no objective evidence of a compromised immune system.
By decision dated August 30, 2007, the Office denied the claim for compensation. It
found that the weight of the evidence was represented by Drs. Beller and Perry and did not
establish colon cancer or a respiratory condition as employment related.
LEGAL PRECEDENT
A claimant seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing the essential elements of his claim by the weight of the reliable, probative
and substantial evidence, including that an injury was sustained in the performance of duty as
alleged and that any specific condition or disability claimed is causally related to the
employment injury.3
To establish that an injury was sustained in the performance of duty, a claimant must
submit: (1) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; (2) a factual statement identifying employment factors
alleged to have caused or contributed to the presence or occurrence of the disease or condition;
and (3) medical evidence establishing that the diagnosed condition is causally related to the
employment factors identified by the claimant.4

2

5 U.S.C. §§ 8101-8193.

3

20 C.F.R. § 10.115(e), (f) (2005); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996).

4

Ruby I. Fish, 46 ECAB 276, 279 (1994).

4

Causal relationship is a medical question that can generally be resolved only by
rationalized medical opinion evidence.5 A physician’s opinion on the issue of whether there is a
causal relationship between the claimant’s diagnosed condition and the implicated employment
factors must be based on a complete factual and medical background of the claimant.6
Additionally, in order to be considered rationalized, the opinion must be expressed in terms of a
reasonable degree of medical certainty and must be supported by medical rationale, explaining
the nature of the relationship between the diagnosed condition and the claimant’s specific
employment factors.7
ANALYSIS
The employee filed two claims for compensation in this case, based on specific incidents
from 2001. He identified a February 21, 2001 inspection of a waste treatment plant as well as
the period November 19 to 23, 2001 when he worked at the WTC site. The employee alleged
that he was exposed to various chemicals during the inspection and to asbestos and other
substances at the WTC site. A January 29, 2007 statement of accepted facts indicated that the
employee was exposed to dioxin, mercury, HCL and toxic ash during the February 21, 2001
inspection. Regarding the WTC exposure, the Office accepted that the employee was exposed to
asbestos levels from .006 to .230 and was exposed to building materials and various metals. The
initial claim in 2002 was for a respiratory injury while the 2005 claim was for colon cancer.
An Office hearing representative found that there was a conflict in the medical evidence
under 5 U.S.C. § 8123(a) on the issue of whether there was an injury causally related to the
employment incidents.8 The employee submitted medical reports from Drs. Teitelbaum,
Korenyi-Both and Martin regarding causal relationship. Dr. Teitelbaum found an occupational
asthma, as well as the colon cancer, causally related to the employment exposure. Dr. Martin
found an impaired lung function resulting from the employment exposure, and Dr. Korenyi-Both
opined that the colon cancer developed after exposure to toxic dust at the WTC site. On the
other hand, second opinion physician, Dr. Gray, opined that the colon cancer was not
employment related. Second opinion physician Dr. Phillips also found no causal relationship
between the colon cancer and the employment exposure.
On the issue of causal relationship between the diagnosed colon cancer and the identified
employment factors, there was a conflict under 5 U.S.C. § 8123(a). The Board notes that
although the Office hearing representative appeared to find a conflict with regard to a respiratory
5

See Robert G. Morris, 48 ECAB 238 (1996).

6

Victor J. Woodhams, 41 ECAB 345, 352 (1989).

7

Id.

8

5 U.S.C. § 8123(a) provides that, if there is a disagreement between the physician making the examination for
the United States and the physician of the employee, the Secretary shall appoint a third physician who shall make
the examination. The implementing regulation states that, if a conflict exists between the medical opinion of the
employee’s physician and the medical opinion of either a second opinion physician or an Office medical adviser, the
Office shall appoint a third physician to make an examination. This is called a referee examination and the Office
will select a physician who is qualified in the appropriate specialty and who has no prior connection with the case.
20 C.F.R. § 10.321 (1999).

5

condition, neither Dr. Gray nor Dr. Phillips had offered an opinion on this issue. There was no
conflict. Therefore, the referral to pulmonologist, Dr. Beller, was as a second opinion
physician.9
With respect to the colon cancer claming the question is whether Dr. Perry, the referee
physician, properly resolved the conflict. The Board finds that Dr. Perry did not provide an
unequivocal, rationalized medical opinion on the issue presented. Dr. Perry stated that it was
unlikely a visible tumor was missed by the 2001 colonoscopy, without fully explaining how this
related to the issue of causal relationship. He then stated, “While there is an interaction between
mutagen exposure and genetic constitution at this time we cannot tell whether his exposures
contributed in any way to the development of his colon cancer.” This equivocal statement does
not constitute a rationalized medical opinion. While Dr. Perry noted a positive family history for
cancer and the lack of an oncology literature establishing asbestos as a carcinogen for colon
cancer, he did not clearly state whether appellant’s colon cancer was causally related to the
accepted employment exposures. The second opinion physician Dr. Gray, for example, had
noted the family history but he stated that he did not believe it was a factor in the employee’s
cancer. If Dr. Perry felt the family history or other factors were important to the causal
relationship issue then he must provide some explanation. He did not have provide an opinion of
reasonable medical certainty. To resolve the conflict, however, Dr. Perry must provide a clearly
stated opinion that is supported by medical rationale. The case will be remanded to the Office to
request clarification from Dr. Perry. It should secure a rationalized medical opinion on the
causal relationship between the employee’s colon cancer and the identified employment factors.
After such further development as the Office deems necessary, it should issue an appropriate
decision.
As to the claim for a respiratory condition, the Board finds the weight of the evidence
was represented by Dr. Beller. Dr. Martin had described what he felt was a lung dysfunction,
without providing a clear diagnosis or a rationalized medical opinion. Dr. Teitelbaum referred to
occupational asthma in his November 2, 2006 report, without discussing in detail the relevant
medical history regarding a diagnosed asthma condition. He referred to both an aggravation of
preexisting asthma as well a new occupational asthma, without clearly explaining his opinion on
causal relationship with employment. Dr. Teitelbaum did not provide a rationalized medical
opinion based on a complete background. The second opinion physician, Dr. Beller, provided a
medical opinion with supporting medical rationale. He explained that asbestos required a long
exposure period, found the decrease in lung function to clinically insignificant and found no
diagnosed respiratory condition was causally related to the employment exposures. Dr. Beller’s
report therefore represents the weight of the evidence on this issue.
CONCLUSION
The case will be remanded to the Office to properly resolve the conflict in the medical
evidence on the issue on causal relationship between the employee’s colon cancer and federal
employment. The evidence of record does not establish a respiratory condition causally related
to the identified employment exposures.
9

Cleopatra McDougal-Saddler, 47 ECAB 480 (1996).

6

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 30, 2007 is set aside on the issue of causal relationship
between colon cancer and federal employment and remanded for further action consistent with
this decision of the Board. The August 30, 2007 decision is affirmed with respect to a
respiratory condition.
Issued: November 4, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

